MEMORANDUM **
California state prisoner Jeffrey Lee Cox appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging violations under the Constitution and the Americans With Disabilities Act (“ADA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Cox’s second amended complaint alleged that state employees’ failure to provide medication to treat Cox’s Attention Deficit Disorder while he was on parole caused Cox to use illegal drugs and led to his re-incarceration. The district court properly dismissed the complaint because Cox’s allegations do not state a claim for relief under section 1983 or the ADA. See 42 U.S.C. § 12132; Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir.2002) (describing the provisions of Title II of the ADA); Jones v. Williams, 297 F.3d 930, 934 (9th Cir.2002) (listing the elements of a section 1983 claim).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.